Shulman, Presiding Judge,
dissenting.
Although I agree with the majority’s conclusion that the complained of charge was error, I cannot agree that the error was harmless. It is my opinion that the trial court’s instruction that “the law recognizes that medicine is an inexact science at best and that all a doctor may do is assist nature in accordance with the present state of medical experience,” was harmful and mandates a reversal of the judgment of the trial court.
The charge, limiting the role of physician to a mere assistant to nature, practicing an inexact art, does not present an accurate representation of the current state of medicine or medical practice. It could be implied from the charge that a physician is not bound by a standard of ordinary care; he is only to be held tortiously accountable for acts of gross negligence. This unwarranted and impermissible broadening of the requisite standard of care renders the charge *90reversible error.
Unlike the majority, I cannot find the erroneous charge harmless in the context of the entire charge. The complained of instruction expanded upon and, to an extent, contradicted the correct standard of care and, therefore, was misleading, confusing and prejudicial to the plaintiff.
The language in the instruction was taken verbatim from language in the case of Hayes v. Brown, 108 Ga. App. 360, 363 (133 SE2d 102). The fact that language is used in an appellate opinion does not render it necessarily appropriate as a jury instruction. See, e.g., Bonita Theatre v. Bridges, 31 Ga. App. 798 (2) (122 SE 255); Chedel v. Mooney, 158 Ga. 297 (11) (123 SE 300). In the case at bar it was not appropriate.
While the law recognizes that medicine is an “inexact” science, so must it also recognize that all disciplines are inexact to varying extents. It cannot be. disputed, however, that there are “laws” of science and medicine that are invariable and exact. We have progressed to a point where medicine is not inexact “at best” but to where it is “at best” certain and exact.
Because of the body of knowledge in the field of medicine that is definitive, documented and clinically reliable, a physician is not limited to “assisting” nature but can, with the use of this knowledge and modern technology, manipulate nature. With this body of knowledge, a physician can alter, control, and even corrupt nature. To be certain, there are numerous aspects of medicine that remain speculative — that are yet to be understood and still to be explored — but experience and advancements in technology have rendered what was impossible a generation ago possible today.
A physician is not an insurer, and an unintended result does not raise an inference of negligence. On that point of law there is no dispute, and the jury was duly instructed to that effect. It is my opinion, however, that the trial court’s instruction understated the present state of the practice or science of medicine; that it implied that physicians are to be held to a much lower standard of care than is mandated by law.
In the instant case, where plaintiffs allegations of negligence involved defendant’s use of certain equipment and his failure to use other available means to aid his view of the operating site, a question of exactness was raised; that is, whether the defendant’s failure to use available equipment, arguably more exact than that used, constituted a failure to exercise reasonable care. Therefore, it was inappropriate, expecially in this context, for the trial court to emphasize the inexact aspects of the science of medicine and the limitations of the physician vis-a-vis nature.
*91Again, I cannot agree with the majority’s conclusion that charging the correct standard of care in conjunction with an instruction which inappropriately expanded upon that standard rendered the complained of charge harmless error. The giving of inconsistent and conflicting instructions is necessarily confusing to a jury. We cannot be certain that the jury properly rejected the inappropriate charge, which imposed a lesser standard of care, and applied the correct standard of care to determine whether the defendant-physician was negligent. It is therefore, in my opinion, unjust to find harmless the instruction which the majority deems erroneous.
The plaintiff should have the opportunity to retry her case under appropriate instructions to the jury that do not mislead or force consideration of an erroneous and strained standard of care. No erroneous charge can be deemed harmless which alters or lessens a litigant’s chances of prevailing. It seems clear to me that that occurred in this case. That being so, I would reverse the judgment of the trial court and grant plaintiffs motion for a new trial.